Exhibit 10.32.3

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

AMENDMENT TO SALES REPRESENTATIVE SERVICES AGREEMENT

This AMENDMENT TO SALES REPRESENTATIVE SERVICES AGREEMENT (this “Amendment”), is
entered into as of this 8th day of May, 2009 by and between VENTIV COMMERCIAL
SERVICES, LLC, a New Jersey limited liability company (“VCS”), and ENDO
PHARMACEUTICALS INC., a Delaware corporation (“CLIENT”).

W I T N E S S E T H:

WHEREAS, Client and VCS entered into a Sales Representative Services Agreement
dated as of April 1, 2008 (the “Sales Rep Agreement”) relating to the provision
by the VCS Field Force of certain sales and promotional services on behalf of
Client. All capitalized terms used herein without definition shall have the
meanings given to them in the Sales Rep Agreement; and

WHEREAS, VCS and Client desire to amend the Sales Rep Agreement to, among other
things, (i) *** under the Sales Rep Agreement and (ii) reflect the inclusion of
Lidoderm as one of the Products for which Services are provided under the Sales
Rep Agreement; and

WHEREAS, the parties desire to amend the Sales Rep Agreement on the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein and of the mutual benefits to be derived herefrom, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. The Sales Rep Agreement is hereby amended effective as of June 1, 2009 (the
“Effective Date”) by replacing all references to “Tube Sales” with “Rx Sales”
and adding a new Section 1.65, which shall read as follows:

“1.65 “Rx Sales” means the total number of prescriptions filled with respect to
VOLTAREN® as measured by IMS Prescription Audit or other third party vendor
selected by CLIENT from time to time. Appropriate adjustments in the measurement
of Rx Sales agreed to by the Parties shall be made in the event that any third
party vendor selected by CLIENT as referred to above uses different measurement
metrics than the previous vendor.”

In addition, former Section 1.77 is hereby deleted and former Sections 1.65
through 1.85 are hereby numerically adjusted accordingly.



--------------------------------------------------------------------------------

2. The Sales Rep Agreement is hereby amended effective as of July 1, 2009 by
deleting Subsection 3.2(a) in its entirety and effective as of the Effective
Date by deleting Subsection 3.2(b) in its entirety and substituting the
following in lieu thereof:

“a. VCS shall maintain an experienced, well-trained VCS Field Force, whose time
is dedicated exclusively to the promotion of the Products and who collectively
will provide a minimum of *** Primary Details per calendar quarter effective
with the calendar quarter starting July 1, 2009, for a total of *** Primary
Details per Agreement Year. For every Primary Detail shortfall below ***
commencing with the calendar quarter starting July 1, 2009, VCS shall provide
CLIENT ***.

b. The VCS Field Force shall consist of 80 Sales Representatives, 8 District
Managers, and one Project Manager. Each District Manager and Sales
Representative shall have the qualifications and meet the hiring profile and
criteria set forth on Schedule A-1C. The Project Manager designated by VCS from
time to time shall be subject to the approval of CLIENT, which approval shall
not be unreasonably withheld. VCS and CLIENT hereby agree that Tom Bonk, VCS’
designee to the position of Project Manager, is acceptable to CLIENT. CLIENT
hereby designates John Gilbert as its Project Manager. Each Party may change its
Project Manager upon written notice to the other Party.”

3. The Sales Rep Agreement is hereby amended effective as of the Effective Date
by deleting Subsection 3.2(c)(ii) in its entirety.

4. Section 3.2(k) of the Sales Rep Agreement is hereby amended effective as of
the Effective Date by reducing the number of computers included in the Spare
Pool Threshold from *** computers to *** computers. On or before June 30, 2009,
VCS shall return to CLIENT the Information Technology that had been provided by
CLIENT to the members of the VCS Field Force whom are no longer engaged to
provide services under the Sales Rep Agreement.

5. The description of the manner in which the At-Risk Management Fee is
calculated as set forth in Section 4.1(a) and the manner in which CLIENT reports
certain information as set forth in Section 4.1(b), in each case for the period
from and after July 1, 2009 shall be modified to refer to Rx Sales instead of
Tube Sales and to delete all references to Active Representative/Active
Territory goals.

6. The Sales Rep Agreement is hereby amended by adding the following sentence to
the end of Subsection 4.6(b):

“For the purpose of clarity, Novartis’ audit rights under this Subsection 4.6(b)
and Subsection 4.6(b)(i) shall only constitute a right to audit those books and
records of VCS relating to the promotion and sale of Voltaren, to the extent
such books and records are separable from VCS’ other books and records relating
to Services hereunder.”

 

2



--------------------------------------------------------------------------------

7. The Sales Rep Agreement is hereby amended by deleting Subsection 6.4(a) in
its entirety and substituting the following in lieu thereof:

“(a) VCS shall communicate to CLIENT and Novartis, as specified below, all
comments, complaints, requests and inquiries received from the medical
profession, Governmental Authorities or other third parties relating to
VOLTAREN® or any other Product, as applicable. All responses to such
communications shall be handled solely by CLIENT, and VCS shall cooperate with
and assist CLIENT to the extent deemed necessary by CLIENT to respond fully to
such communications. Product complaint reports received by VCS which are not
deemed to be an Adverse Event shall (i) with respect to VOLTAREN®, be reported
by VCS to Novartis (at Novartis Consumer Health, Inc., 200 Kimball Drive,
Parsippany, NJ 07054-0622), with a copy to CLIENT, and (ii) with respect to any
other Product, be reported by VCS to CLIENT (at Endo Pharmaceuticals, 100 Endo
Blvd., Chadds Ford, PA 19317), in each case within 15 days of receipt by VCS.
VCS shall promptly forward to CLIENT any information, including, but not limited
to, initial and follow up reports, that becomes known to VCS from any source in
any form relating to any Adverse Event or any Adverse Event with an associated
product quality complaint for any Product as soon as it becomes available, but
in any event within 24 hours of becoming aware of such information, by
transmitting it to the Endo Triage Line at 1-800-462-3636. VCS shall also (i) in
the case of VOLTAREN®, notify Novartis, with a copy to CLIENT, and (ii) in the
case of any other Product, notify CLIENT, of any communication received from any
Governmental Authority relating to any Adverse Event or other safety issue for
any Product, within 24 hours of receiving such communication, by transmitting it
to the Endo Triage Line at 1-800-462-3636 and by transmitting any written
communication documentation and a written synopsis of any oral communication to
Novartis’ Global Head, Drug Safety and Pharmacovigilance or Endo’s
Pharmacovigilance Group, as applicable. VCS shall provide to Novartis and CLIENT
all reasonable assistance and take all actions reasonably requested by Novartis
and CLIENT (at CLIENT’s cost) that are necessary to enable Novartis and CLIENT
to comply with any Law applicable to the Products and any conditions or
obligations relating to any approval. Such assistance and actions will include
compliance with the terms of any Pharmacovigilance Agreement entered into by and
between CLIENT and Novartis (a copy of which shall be provided by CLIENT to VCS)
to the extent that the terms of such agreement supersede the applicable terms of
the Novartis Agreement.”

8. The Sales Rep Agreement is hereby amended by adding the following sentence to
the end of Section 9.2 and the Parties agree to negotiate in good faith and sign
within 60 days after the Effective Date a letter agreement that sets forth
certain procedural requirements and provisions regarding the Conversion of Sales
Representatives and District Managers:

“VCS and CLIENT hereby agree that CLIENT shall pay VCS a fee equal to *** for
every Sales Representative and *** for every District Manager transferred from
the VCS Field Force to CLIENT’s internal sales force pursuant to this
Section 9.2.”

9. The Sales Rep Agreement is hereby amended from and after the Effective Date
by deleting Subsection 11.2(b) in its entirety and substituting the following in
lieu thereof:

“(b) CLIENT may terminate this Agreement in its sole discretion at any time upon
60 days’ prior written notice to VCS.”

10. The Sales Rep Agreement is hereby amended from and after the Effective Date
by deleting the parenthetical in Subsection 11.2(d) and by deleting Subsection
11.2(e) in its entirety.

 

3



--------------------------------------------------------------------------------

In addition, CLIENT hereby waives VCS’ failure to meet its Primary Detail
requirements under Section 3.2(a) and its Active Representative and Inactive
Territory requirements under Section 3.2(c)(ii) and Section 11.2(e) in respect
to the calendar quarter April through June, 2009. CLIENT further agrees that the
failure of the VCS Field force to meet the Primary Detail requirements for the
calendar quarter April through June, 2009 will not be taken into account in
determining whether CLIENT has a right to terminate the Sales Rep Agreement
under Section 11.2(d). CLIENT also agrees that the Primary Details component of
the At-Risk Management Fee and the Active Territory and Active Representative
Days component of the At-Risk Management Fee shall be deemed achieved for the
second calendar quarter of 2009 so that VCS shall be entitled to an At-Risk
Management Fee of at least *** for such calendar quarter.

11. The Sales Rep Agreement is hereby amended from and after the Effective Date
by deleting the second sentence of Section 11.4 in its entirety and substituting
the following in lieu thereof:

“In addition, if CLIENT terminates this Agreement pursuant to Sections 11.2(a),
(b) or (c), or VCS terminates this Agreement pursuant to Sections 11.1(a) or
(b) or Section 11.2(f), CLIENT shall pay VCS a termination fee of (i) *** if
termination occurs before November 30, 2009, and (ii) *** if termination occurs
before May 31, 2010.

12. CLIENT shall pay VCS a partial termination fee of *** on the Effective Date.

13. The Sales Rep Agreement is hereby amended from and after the Effective Date
by deleting Schedule A-1 – Detailing to Targets in its entirety and substituting
the text of Exhibit A-1 (attached hereto) in lieu thereof.

14. The Sales Rep Agreement is hereby amended from and after July 1, 2009 by
deleting Schedule B – Compensation in its entirety and substituting the text of
Exhibit B (attached hereto) in lieu thereof.

15. The Sales Rep Agreement is hereby amended from and after the Effective Date
by deleting Schedule B-Y – Budget in its entirety and substituting the text of
Exhibit B-Y (attached hereto) in lieu thereof.

16. Except as expressly amended or otherwise modified hereby, all of the terms,
conditions and provisions of the Sales Rep Agreement remain in full force and
effect.

(Remainder of page intentionally left blank - Signature page follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Sales
Representative Services Agreement to be duly executed as of the day and year
first above written.

 

VENTIV COMMERCIAL SERVICES, LLC By:  

/s/ PAUL MIGNON

Name:   Paul Mignon Title:   Chief Operating Officer ENDO PHARMACEUTICALS INC.
By:  

/s/ NANCY WYSENSKI

Name:   Nancy Wysenski Title:   Chief Operating Officer

Signature page to Amendment to Sales Representative Services Agreement

 

5



--------------------------------------------------------------------------------

EXHIBIT A-1

SCHEDULE A-1

DETAILING TO TARGETS

VCS will provide individuals to serve as Sales Representatives to make Calls
pursuant to the Call Plan on Target Prescribers.

ESTABLISHMENT OF SALES FORCES

VCS will provide a sales force consisting of *** VCS Sales Representatives, ***
District Managers, and *** Project Manager, which shall be known as the VCS
Field Force and shall Call Target Prescribers.

HIRE STATUS AND WORK SCHEDULE

All of the VCS Sales Representatives will be VCS employees. The weekly work
schedule for these full-time VCS Sales Representatives will be 40 hours per week
and each Sales Representative must be present in his or her Territory from 8:00
AM (local time) to 5:00 PM (local time), Monday through Friday. The work
schedule of a Sales Representative may also include occasional work scheduled on
weekends and evenings to attend meetings or conventions and, when warranted,
this time will be in addition to the weekly work schedule set forth above.
Attendance at all district and national meetings and all nightly or weekend
promotional dinners or events is mandatory.

VCS will provide VCS Sales Representatives as a dedicated field force. As Sales
Representatives in a dedicated field force, the VCS Sales Representatives may
not Detail any products of any Person other than Client.

CALLS AND TARGETS

Detailing. Each Sales Representative shall conduct face-to-face one-on-one
discussions with Target Prescribers during which a promotional message involving
the Products is given for the purpose of promoting the Products to such Target
Prescribers in accordance with this Agreement (each such discussion being a
“Detail” and the holding of such meetings being “Detailing”). For the avoidance
of doubt, (i) a reminder presentation or a sample drop shall not constitute a
Detail, a Primary Detail or a Non-Primary Detail; and (ii) presentations to
groups, medical conventions or institutions shall not constitute a Detail, a
Primary Detail or a Non-Primary Detail.

VCS shall cause the Sales Representatives to conduct *** Primary Details per
year (*** Primary Details per calendar quarter) to Call Plan targets.

Generally, a VCS Sales Representative is expected to use the Product Literature
(and only the Product Literature) when making a Call and to leave one or more
copies of the Product Literature and full prescribing information with the
Target Prescriber as part of the Call. VCS



--------------------------------------------------------------------------------

shall require each VCS Sales Representative to accurately record information
concerning each Call and concerning the profile of each Target Prescriber on
whom the VCS Sales Representative Calls. Such recorded information shall be
deemed to be the property of CLIENT.

MANAGER HIRE STATUS

VCS will also provide *** full-time District Managers and *** Project Manager
under this Agreement. All of the managers to be provided will be VCS employees.
The District Managers and Project Manager will be dedicated to the VCS Field
Force.

As dedicated managers, the VCS managers may not manage persons other than the
VCS Field Force.

ALIGNMENTS

The configurations of the sales districts and of the Territories within each
district to be serviced by the VCS Field Force have been or will be provided to
VCS; will be maintained by VCS at its offices; and may be amended or
reconfigured from time to time only upon prior written approval of CLIENT.

HIRING PROFILE

In selecting the Sales Representatives, District Managers and Project Manager,
VCS will use the preferred hiring profile approved by CLIENT as set forth in
Schedule A-1C to this Agreement, as the same may be amended from time to time
with the prior written approval of CLIENT. VCS will take reasonable steps to
confirm the accuracy of information concerning background and experience
received from applicants for positions as Sales Representatives, District
Managers, and Project Manager. VCS will review all potential hires with CLIENT
and take into consideration all of CLIENT’s recommendations. VCS will be solely
responsible for all hiring decisions. VCS will ensure that each Sales
Representative, District Manager, and Project Manager receives the appropriate
new-hire information package set forth in Schedule A-1D to this Agreement, as
the same may be amended from time to time with the prior written approval of
CLIENT.

TRAINING

VCS will cause each new Sales Representative, District Manager and Project
Manager to participate in appropriate training (both at-home study and class
time). CLIENT will cooperate in providing training aids and personnel useful in
the conduct of such training. The training responsibilities of the parties are
as follows:

(a) CLIENT is responsible for the following training: all Product-specific and
disease state training, marketing and sales strategies and training concerning
general selling skills, adverse event reporting and management, reporting
policies and procedures required by Section 6.4 of the Agreement, initial sales
force automation training of the VCS Field Force and training of a VCS employee
to provide additional sales force automation training to the VCS Field Force.
CLIENT shall be responsible for creation of all training materials and for the
content of all training set forth in this subsection (a).



--------------------------------------------------------------------------------

(b) VCS is responsible for providing training with respect to: (i) compliance
with Laws, (ii) VCS employee specific training including human resource policies
and procedures, (iii) expense management and training concerning fleet policies,
(iv) sample management policies, (v) sales force automation training subsequent
to the initial training referred to in subparagraph (a) above, and
(vi) procedures for the monthly submission to CLIENT of Marketing Reports as
required by the applicable state or other jurisdiction. VCS shall be responsible
for creation of all training materials and for the content of all training set
forth in this subsection (b).

MEETINGS

The Services provided under this Agreement include the training and sales
meeting activities of the Sales Representatives, District Managers, and Project
Manager listed in Schedule A-1E to this Agreement, as the same may be amended
from time to time with the prior written approval of CLIENT.

STRATEGIC DIRECTION AND MANAGEMENT OF THE FIELD FORCES

CLIENT, through its Directors of Pharma Field Sales, will provide strategic
direction to the VCS Field Force through the District Managers. In this way,
CLIENT shall retain sole responsibility for the formulation and implementation
of CLIENT’s marketing and sales strategies. CLIENT shall not, however, have any
employment supervisory authority over the VCS Field Force. CLIENT is solely
responsible for acts or omissions of its employees.

PERFORMANCE

In the event that CLIENT reasonably believes that a Sales Representative,
District Manager or Project Manager has violated any applicable Law or policy,
CLIENT shall so notify VCS and VCS shall, subject to applicable Law, immediately
remove such person from providing Services to CLIENT under this Agreement.

In the event CLIENT believes that a Sales Representative, District Manager, or
Project Manager has failed to provide satisfactory service to CLIENT, CLIENT
shall give written notice to VCS indicating that a failure to provide
satisfactory service has occurred and VCS shall, subject to compliance with
applicable Law, ***.



--------------------------------------------------------------------------------

REPRESENTATIONS AND UNDERTAKINGS

In connection with this Schedule A-1:

a. VCS represents and undertakes:

i. that neither VCS nor any Person employed by VCS in connection with any work
to be performed for or on behalf of CLIENT has been debarred under
Section 306(a) or (b) of the Federal Food, Drug and Cosmetic Act, and that no
debarred person will in the future be employed by VCS in connection with any
work to be performed for or on behalf of CLIENT. If at any time after execution
of this Agreement, VCS becomes aware that VCS or any Person employed by VCS in
connection with any work to be performed for or on behalf of CLIENT shall become
or shall be in the process of being debarred, VCS shall so notify CLIENT at once
and remove such Person from providing Services to CLIENT under this Agreement.

b. VCS will:

i. cause each VCS Sales Representative to make Calls in a professional manner,
consistent with the applicable policy and procedure manual, on Target
Prescribers and to present only information about the Products which is
consistent with the Product Literature. VCS shall not and shall not permit the
VCS Sales Representatives to add, delete or modify claims of efficacy or safety
of the Products, nor make any changes (including underlining or otherwise
highlighting any language or adding any notes thereto) in the Product
Literature. VCS shall use and shall permit the VCS Sales Representatives to use
only the Product Literature provided by CLIENT. Under no circumstances shall VCS
develop, create, or use any other promotional material or literature or alter
Product Literature provided by CLIENT. VCS shall immediately cease the use of
any Product Literature when instructed to do so by CLIENT. VCS shall use the
Product Literature only for the purposes of this Agreement. All copyright and
other intellectual property rights therein shall remain vested in CLIENT or
Novartis, as applicable.

ii. use commercially reasonable efforts to replace any VCS Sales Representative
terminated by it within no more than *** days of the date of such termination.

iii. As more fully described in the Agreement, and without limiting the
provisions of Section 6.4 of the Agreement, inform CLIENT promptly of any
reports of any adverse occurrence involving a Product of which VCS becomes aware
or of any information VCS shall receive regarding any threatened or pending
action by any Governmental Authority which may affect a Product. VCS shall, at
the request of CLIENT, cooperate with CLIENT and Novartis in formulating a
response regarding any such action.

c. CLIENT will:

i. provide VCS with all Product Literature useful to facilitate the Detailing of
the Products.



--------------------------------------------------------------------------------

ii. inform VCS promptly of any changes that CLIENT believes are necessary or
appropriate in the Product Literature or in information concerning the Products
in order to be in compliance with all applicable federal and state Laws.

iii. timely respond to any inquiry concerning a Product from any licensed
practitioner and directed to VCS.

STATUS OF MEMBERS OF THE VCS FIELD FORCE

VCS officers, agents and employees are independent from all control by CLIENT,
except as to how they represent or characterize the Products when Detailing the
Products.

They are not now nor will they in the future be considered employees of CLIENT
or as eligible for any CLIENT employee benefits or compensation as a result of
being employed by VCS to carry out VCS’ obligations under this Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE B

COMPENSATION - FEES PAYABLE TO VCS

VCS shall invoice CLIENT monthly for all fees and costs payable by CLIENT for
Services as set forth in the Budget included as Schedule B-Y.

CLIENT shall pay VCS a monthly fixed fee during the Term based on the Budget set
forth on Schedule B-Y. Included in the fixed monthly fee are certain costs
(i.e., VCS Sales Representative and District Manager salaries and VCS Field
Force travel, office and other expenses captured on routine expense reports) to
be reconciled by the Parties on a monthly basis and the Management Fee.

In addition, Pass-through Costs shall be billed by VCS as incurred. Pass-through
Costs shall include:

 

  •  

Initial interview travel and facilities

 

  •  

District Manager Bonuses (plus applicable employer portion of taxes)

 

  •  

Sales Representative Bonuses (plus applicable employer portion of taxes)

 

  •  

Sales Representative travel

 

  •  

National Training Meetings to the extent not paid directly by Client

 

  •  

POA Meetings to the extent not paid directly by Client

 

  •  

Third Party data acquisition costs

 

  •  

Direct Marketing Expense (DME) Funds

 

  •  

Equipment purchases (printers, laptop and handheld and/or tablet)

During the Term, the Management Fee shall be in the amount of *** per Agreement
Year.

During the Term, VCS shall be eligible to earn an At-Risk Management Fee of ***
for each Agreement Year, based on the following:

 

  •  

Rx Sales Goal (50%) (*** per Agreement Year)

 

  •  

95% Goal receive ***

 

  •  

100% receive ***

 

  •  

Over 105%, receive ***

 

  •  

Measured and paid annually based on total Rx Sales goal for the Agreement Year.
Reset each Agreement Year.

 

  •  

Primary Details (50%) (*** per Agreement Year, *** per calendar quarter)



--------------------------------------------------------------------------------

  •  

Commencing July 1, 2009, VCS shall conduct *** Primary Details per Agreement
Year (*** Primary Details per calendar quarter) to Target Prescribers.

 

  •  

Measured and paid quarterly based on Primary Details to Call Plan targets only
as measured by the CLIENT TRx system. VCS shall earn the *** payment if greater
than *** Primary Details to Call Plan targets in the calendar quarter.

The Parties shall mutually agree (in writing) to the RX Sales Goal required for
VCS to earn At-Risk Management Fee prior to July 1, 2009 for the Agreement Year
starting July 1, 2009 and by April 1 of each Agreement Year thereafter.